Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has preemptively responded to the telephonic restriction requirement via the preliminary amendment submitted 12 Mar 2021. However, the grounds for the restriction are repeated below. 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 and 18-20, drawn to an additive manufacturing apparatus, classified in B29C64/268.
II. Claims 13-17, drawn to an additive manufacturing process, classified in B33Y30/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method of directing a first laser beam and second laser beam into a beam combiner may be done by hand.  The apparatus as claimed could be used to practice another and materially different process such as laser cutting of panels.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Claim Interpretation
Claims 1 and 18 recite the limitation a/the “outermost layer of feed material” and a/the “uppermost layer of feed material.” The outermost layer of feed material is not identified in the drawings or defined in the specification. The uppermost layer of feed material is identified as element 116 in the specification and drawings. For the purposes of this office action it will be assumed that the uppermost and outermost layers of feed material are substantially the same.  


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, including dependent claims 2-3, 5-7, 12, and 21-25,   ____ rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 recites the term “the combined beam.” There is insufficient antecedent basis for this limitation. Presumably this should be “the common light beam.”  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-3, 5-7, 12, and 21-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dohler et al. (US 20180141276 A1, hereinafter “Dohler”).

Regarding claim 1, Dohler teaches an additive manufacturing apparatus comprising: a platform (carrier 7); 
a dispenser (application device 20; [0034]) configured to deliver a plurality of successive layers of feed material onto the platform ([0034] teaches application device 20 delivering layer by layer of feed material); 
a light source assembly to generate a first light beam (Fig. 1 shows a single laser 11 being split into two beams 17 and 18; Fig. 2 shows two lasers 11a and 11b each producing a beam) and a second light beam (see Fig. 1, beams 17 and 18 and Fig. 2, beams 17 and 18), the light source assembly configured such that the second light beam has a larger beam size than the first light beam (see Figs. 4-8 showing beam 17 larger than beam 18); 
a beam combiner (beam coupling device 16; [0037]) configured to combine the first light beam and the second light beam into a common light beam ([0037]) with a position of a center of the first beam adjustable relative ([0044] teaches that the main beam 18 may be adjusted relative to the area of the heating beam 17) to the center of the second beam by the beam combiner (see Figs. 1a, 1b, and 4-8 showing various permutations); and 
a mirror scanner (scanner 12) configured to direct the common light beam towards the platform ([0039]) such that the first beam impinges an uppermost layer of the feed material in a first spot and the second light beam impinges the uppermost layer of the feed material in an overlapping second spot to deliver energy (see Figs. 1a, 1b, and 4-6 showing various overlapping permutations), the mirror scanner configured to scan a combined spot from the combined beam 
wherein the adjustable light beam combiner and the mirror scanner are configured such that a center of the first spot is offset (see Figs. 4-6 showing beam 18 offset from the center of beam 17) from a center of the second spot in a direction parallel (see Figs. 4-6 showing offset in the parallel direction to a direction of motion) to a direction of motion of the combined spot.

Regarding claim 2, Dohler teaches wherein the light source assembly includes: a first light source (see Fig. 2 laser beam 11a) configured to generate the first light beam directed towards the beam combiner (the laser beam reaches beam coupling device 16); and a second light source (see Fig. 2 laser beam 11b) configured to generate the second light beam directed towards the beam combiner (the laser beam reaches beam coupling device 16).

Regarding claim 3, Dohler teaches wherein the light source assembly includes: a light source configured to generate a third light beam (see Fig. 1 showing laser 11); a beam splitter (the beam splitter is the first thing the laser beam hits after emanating from laser 11; [0015] teaches extracting part of the beam) configured to split the third light beam into the first light beam (beam 17) and the second light beam (beam 18); and a one or more optical components configured to modify a property (the beam focal area differs between beam 17 and beam 18 as shown in Figs. 1a and 1b; [0015 teaches that the extracted beam that is split off is guided through expansion optics, see Fig. 1) of the first light beam relative to the second light beam before the first light beam is combined (beam coupling device 16 combines the two beams) with the second light beam by the beam combiner.

Regarding claim 5, Dohler teaches wherein the light source assembly and beam combiner are configured such that the second light beam completely surrounds the first light beam ([0015] teaches the heating beam has a larger beam diameter than the main beam; see Figs. 1a and 1b and 4-8).

Regarding claim 6, Dohler teaches wherein the first light beam comprises a first power density (laser beam 18 inherently has a power density) and the second light beam comprises a second power density (laser beam 17 inherently has a power density) that is different (as shown in Fig. 1 the laser beam produced in laser 11 is split into two beams 17 and 18 where beam 17 is expanded and larger than beam 18, necessarily the same beam with the same power that is expanded into a larger beam diameter would have a differing power density by virtue of the expansion; [0015] teaches that the extracted beam, beam 17, is guided through expansion optics so it has a larger beam diameter, which results in a lower power density) from the first power density.

Regarding claim 7, Dohler teaches wherein the second power density is less (as shown in Fig. 1 the laser beam produced in laser 11 is split into two beams 17 and 18 where beam 17 is expanded and larger than beam 18, necessarily the same beam with the same power that is expanded to a larger beam diameter would have a lower power density by virtue of the expansion; [0015] teaches that the extracted beam, beam 17, is guided through expansion optics so it has a larger beam diameter, which results in a lower power density) than the first power density.

Regarding claim 12, Dohler teaches wherein the light source assembly is configured such that the first light beam and the second light beam comprise different wavelengths ([0016] teaches that the different laser sources may produce beams with different wavelengths).

	Regarding claim 21, Dohler teaches wherein the second spot has a non-circular cross section (see Figs. 5 and 6 showing beam 17 with an oval cross-section).

	Regarding claim 22, Dohler teaches wherein the second spot is elliptical (see Figs. 5 and 6 showing beam 17 with an oval cross-section).

	Regarding claim 23, Dohler teaches wherein the first spot is circular (see Figs. 1a, 1b, and 4-8 where beam 18 has a circular cross section).

	Regarding claim 24, Dohler teaches wherein the second spot is circular (see Figs. 4 and 6 showing beam 17 with a circular cross section).

	Regarding claim 25, Dohler teaches the additive manufacturing apparatus of claim 24, wherein the first spot is circular (see Fig. 6 showing a circular cross section of beam 17; [0044] teaches that beam 17 can be changed to an oval or a circular cross section).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohler in view of Gray (US 20170173737 A1, hereinafter “Gray).

	Regarding claim 18, Dohler teaches an additive manufacturing apparatus comprising: a platform (carrier 7); 
a dispenser (application device 20; [0034]) configured to deliver a plurality of successive layers of feed material onto the platform ([0034] teaches application device 20 delivering layer by layer of feed material); 
a light source assembly to generate a first light beam (Fig. 2 shows two lasers 11a and 11b each producing a beam) and a second light beam (Fig. 2, beams 17 and 18), the light source assembly configured such that the second light beam has a larger beam size than the first light beam (see Figs. 4-8 showing beam 17 larger than beam 18); 
a mirror scanner (scanner 12) configured to direct the first light beam to impinges an uppermost layer of the feed material on the platform (see Fig. 1 showing the scanner 12 directing the laser beams toward the workpiece), 
a scanner (scanner 12) configured to direct the second light beam to impinge the outermost layer of feed material ([0035] teaches irradiating the layers of construction material) with a position of a center of the first beam adjustable relative to the center of the second beam ([0044] teaches that the main beam 18 may be adjusted relative to the area of the heating beam 17); and 
a controller configured to cause the scanner to direct the first light beam toward the platform and to cause the scanner to direct the second light beam toward the platform (see Fig. 2 

	Dohler fails to explicitly teach that there is a first scanner mirror to direct the first beam and a second scanner mirror to direct the second beam. 
	In the same field of endeavor Gray teaches that there may be two scanner mirrors (16sub1 and 16sub2 in Fig. 1 and 4 and [0027]) for two separate beams (14sub1 and 14sub2 in Fig. 1 and 4 and [0027]) such that the mirror scanners direct the two beams to overlap with one another (see Figs. 5a and 5b) in an additive manufacturing process.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the scanner of Dohler with the two mirror scanners of Gray. Dohler teaches that the scanner 12 may have more than one mirror ([0035]). Gray merely teaches an alternate version of a scanner with more than one mirror. Both allow for overlapping of laser beams, specifically the overlapping of a larger and smaller laser beam in additive manufacturing. Gray teaches that multiple scanners allows for the production of a variety of complex geometries 

	Regarding claim 19, Dohler teaches wherein a first power density of the first light beam is greater than a second power density of the second light beam (as shown in Fig. 1 the laser beam produced in laser 11 is split into two beams 17 and 18 where beam 17 is expanded and larger than beam 18, necessarily the same beam with the same power that is expanded to a larger beam diameter would have a lower power density by virtue of the expansion of beam area; [0015] teaches that the extracted beam, beam 17, is guided through expansion optics so it has a larger beam diameter, which results in a lower power density).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742